Case: 20-61094     Document: 00516394877         Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 14, 2022
                                  No. 20-61094
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Divine A. Asongafac,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 327 334


   Before Davis, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Divine A. Asongafac, a native and citizen of Cameroon, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from a decision of the Immigration Judge (IJ) concluding that he
   was not entitled to asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61094      Document: 00516394877          Page: 2    Date Filed: 07/14/2022




                                    No. 20-61094


   Convention Against Torture (CAT). The BIA affirmed the IJ’s adverse
   credibility determination, held that Asongafac was not entitled to asylum or
   withholding of removal on that basis, and ruled that he had waived any
   challenge to the denial of CAT relief.
          Before this court, Asongafac challenges the agency’s credibility
   determination. The BIA relied on the IJ’s “specific and cogent reasons
   derived from the record” to support the adverse credibility determination.
   Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (internal quotation marks
   and citation omitted). Although Asongafac presents explanations for the
   inconsistences in his accounts, the BIA was not required to accept them. See
   Santos-Alvarado v. Barr, 967 F.3d 428, 438-39 (5th Cir. 2020). Additionally,
   “an IJ may rely on any inconsistency or omission in making an adverse
   credibility determination as long as the totality of the circumstances
   establishes that an asylum applicant is not credible.” Wang v. Holder, 569
   F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and citation omitted).
   Asongafac has failed to demonstrate that, under the totality of the
   circumstances, it is clear that no reasonable factfinder could make an adverse
   credibility ruling in his case. See Wang, 569 F.3d at 538-40. Thus, the
   agency’s determination is supported by substantial evidence. See id. at 536-
   40.
          Without credible evidence, there was no basis for the BIA to grant
   asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). To the extent that Asongafac argues that the BIA should have
   remanded his case so the IJ could further consider his asylum request after
   the third-party transit bar was vacated, the BIA did not rely on this portion of
   the IJ’s decision, and we need not address the argument. See Singh, 880 F.3d
   at 224. To the extent that Asongafac is contending that he is entitled to
   asylum on the merits of his claims in the absence of the transit bar, given the
   dispositive adverse credibility determination, we need not address that



                                            2
Case: 20-61094     Document: 00516394877          Page: 3   Date Filed: 07/14/2022




                                   No. 20-61094


   argument. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Although
   Asongafac contends that he was denied a fair hearing due to a physical
   ailment and interruptions by the IJ, he has not shown that he was unable to
   understand or answer questions or how he was prejudiced by any comments
   that the IJ made during the hearing. See Wang, 569 F.3d at 541; Calderon-
   Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).
         Asongafac also contends that the BIA erred in finding that he waived
   his CAT claim and that he should have been granted relief under the CAT.
   Because Asongafac did not raise these arguments with the BIA, they are
   unexhausted, and we lack jurisdiction to consider them. See 8 U.S.C.
   § 1252(d)(1); See Martinez-Guevara v. Garland, 27 F.4th 353, 359-60 (5th Cir.
   2022); Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir. 2009).
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                        3